 

 
  
   

 

 

 

 

 

|USDC SDNY
DOCUSIEE RT
UNITED STATES DISTRICT COURT ELEC: . CALUM Fig eD
SOUTHERN DISTRICT OF NEW YORK DOC #.
DATEF — yan 1 6 2020
United States of America, | —
—V—-
19-CR-607-3 (AJN)
Raysette Mercedes,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

The sentencing for Defendant Raysette Mercedes is hereby set for July 17, 2020 at 11:00
a.m. The Court sets the schedule for sentencing submissions as follows. Sentencing submissions

from the Defendant are due on or before July 10, 2020. The Government’s submission is due on

or before July 14, 2020.

SO ORDERED.

Dated: March \v 2020
New York, New York

 

 

WY ™ ALISON J. NATHAN
United States District Judge

 

 
